Citation Nr: 1723597	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This matter was previously before the Board in June 2015, at which time the Board denied entitlement to an evaluation in excess of 10 percent for tinnitus (including denying referral for extra-schedular consideration) and remanded for an additional VA examination the Veteran's claim for bilateral hearing loss. The denial of an increased evaluation for tinnitus was appealed to the United States Court of Appeals for Veterans Claims (Court) which vacated the Board's decision on the ground that the Board had provided an inadequate explanation of its conclusion that VA had satisfied the duty to assist. See December 2016 Memorandum Decision.

As described in the June 2015 Board decision, the issues of entitlement to service connection for headaches, an acquired psychiatric disorder claimed as anxiety and depression, and for insomnia, as secondary to service-connected tinnitus, have been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2013 Substantive Appeal (VA Form 9).  The Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to remand this matter for further development before adjudication as suggested by the Court's Memorandum Decision. See December 2016 Court Memorandum Decision at. 2 (indicating that the Board may "remand the matter for further development, if necessary, and readjudicat[e] consistent with [the] decision).

The Veteran requests a new VA examination for his service-connected tinnitus disability on the bases that his tinnitus has worsened and that the severity of his tinnitus has not been evaluated since July 2013. As the Board determined in June 2015 with regard to an evaluation of the Veteran's service-connected bilateral hearing loss, the assertion of worsening, coupled with the passage of nearly two years is sufficient to warrant a remand for an examination. Accord December 2016 Memorandum Decision at. 4 (noting the similarity in the arguments raised by the Veteran justifying remand for an examination for hearing loss and those the Veteran asserted justified a remand for an examination with regard to his tinnitus). Furthermore, as the Court stated, it is entirely possible that a new examination to evaluate the Veteran's tinnitus could yield new information relevant to determining whether to refer the Veteran's service-connected tinnitus for an extra-schedular evaluation. Id.

Additionally, the Veteran has identified his tinnitus as the source of an increase in the severity of his service-connected hearing loss, as well as the cause of the secondary disabilities referred by the Board for appropriate action by the AOJ. If it is determined that the Veteran indeed has these conditions secondary to his tinnitus, the evaluations of those conditions may also contain evidence relevant to determining the propriety of an extra-schedular evaluation for his service-connected tinnitus.

Consequently, for the reasons listed above, the Board finds that the record before it warrants a new VA examination to determine the present severity of the Veteran's hearing loss disability. See 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."), Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous VA examination because a 23-month-old examination was too remote in time to adequately decide the issue of an increased rating).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any VA treatment records that are not already a part of the claims file.

2. Schedule the Veteran for an appropriate VA examination to determine the severity of the Veteran's service-connected tinnitus disability.

The examiner should elicit information from the Veteran regarding any exceptional features that the Veteran's service-connected tinnitus may have beyond the symptoms of tinnitus contemplated by the rating criteria, to include any effects on the Veteran's ability to focus and concentrate. The examiner should also elicit information from the Veteran on the effect his tinnitus has on his activities of daily life, interference with his employment, or periods of hospitalization, if any, and should also opine, if possible, on any effects on or interactions with the Veteran's other service-connected disabilities that the Veteran's service-connected tinnitus may have.

3. After the development described above is completed, undertake any additional development that may be indicated as a result. Next, readjudicate the claim on appeal, including a consideration of whether to refer the matter for extra-schedular consideration consistent with 38 C.F.R. § 3.321(b). To the extent that the benefit sought on appeal remains denied, or less than the full benefit is granted, furnish the Veteran and his representative with an appropriate Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then, if the file is otherwise in order, return the matter to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







